Citation Nr: 0901296
Decision Date: 01/13/09	Archive Date: 03/12/09

DOCKET NO. 06-33 328                       DATE JAN 13 2009 

On appeal from the Department of Veterans Affairs Regional Office in Albuquerque, New Mexico 

THE ISSUE 

Entitlement to service connection for a right hip disorder as secondary to a service-connected right knee disorder. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

S. Coyle, Associate Counsel 

INTRODUCTION 

The veteran served on active duty from July 1967 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to the benefit currently sought on appeal. 

A hearing on this matter was held before the undersigned Veterans Law Judge sitting at the RO on August 1, 2007. A copy of the hearing transcript has been associated with the file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 

REMAND 

The veteran received a VA examination in July 2005, which showed no evidence of a right hip disability. However, clinical notes dated October and December 2005 show that the veteran received physical therapy for mechanical hip pain that was deemed likely due to his service-connected right knee disorder. In his August 2007 hearing testimony, the veteran further indicated that VA physicians had advised him that a hip disorder may be due to a shortened right leg length, possibly the result of his many right knee surgeries. The file contains no records of VA treatment dated after December 2005, and there is no evidence of an effort to obtain these records. On remand, these outstanding records should be obtained and, if necessary, a new VA examination of the veteran's right hip scheduled. 

2 

Accordingly, the case is REMANDED for the following action: 

1. Obtain all records of the veteran's treatment for a right hip disorder since December 2005 from the New Mexico VA Health Care System. If no such records are available, a negative response should be obtained. 

2. If the recently obtained records from the New Mexico VA Health Care System contain comments linking a right hip disability to a right knee disorder, including a leg length discrepancy as due to a right knee disorder, schedule the veteran for a VA examination to determine the nature and etiology of his right hip disorder. The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed. Any indicated studies should be performed. 

The examiner should provide an opinion as to whether there is a 50 percent probability or greater that any right hip disorder diagnosed on examination was caused or aggravated by his service connected right knee disorder, to include a leg length discrepancy that may have been caused by multiple surgeries on the right knee. The examiner should provide a comprehensive report, including a complete rationale for any conclusions reached. 

3. After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication. If the issue on appeal continues to be denied, the veteran and his representative must be provided a supplemental 

3 

statement of the case. The veteran must then be given an appropriate opportunity to respond. Thereafter, the case must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 

D.C. SPICKLER 
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2008). 

4 




